     Case: 1:20-cv-07109 Document #: 35 Filed: 04/06/21 Page 1 of 1 PageID #:1671




                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Andres Torres, et al.


Plaintiff(s),
                                                       Case No. 20 C 7109
v.                                                     Judge Edmond E. Chang

General Motors LLC,

Defendant(s).

                                            ORDER

The joint motion [34] to transfer the case to the Eastern District of Michigan is granted, in light
of the apparent convenience of the parties, witness, and to allow further coordination with similar
cases pending in that District. 28 U.S.C. 1404(a). This case is transferred to the Eastern District
of Michigan. The tracking status hearing of 04/16/2021 is vacated. The prior motion [26] to
transfer is terminated as unnecessary.


Date: 4/6/2021
                                                     Edmond E. Chang
                                                     U.S. District Court Judge
